DETAILED ACTION
This Non-Final action is responsive to the application filed 12/12/2019 and IDS filed 1/10/2020.

Claims 1-20 are pending. Claims 1, 9 and 16 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/2020 has been entered, and considered by the examiner.


Drawings
The Drawings filed on 12/12/2019 have been approved.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 16 and consequently the Dependent claims inherit the deficiencies and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The claims recite “…embedding the RTN to obtain…”, “…embedding the account number to obtain an account number matrix…”, “…embedding the one or more categorical features to obtain a categorical vector…” & “…embedding the digit sequence to obtain a digit sequence matrix…”. However it is unclear what the RTN, account number, features and digit sequence are actually embedded within to create the matrix or vector, instead the claims skip this description and only provide the result of the operation. Applicants specification paragraph 38 recites “In one or more embodiments, the transaction validator embeds the Federal Reserve routing symbol and the institution ID of the RTN in separate vectors, and then combines (e.g., concatenates) the separate vectors into the RTN vector. The embedding is performed by a transaction validator into separate vectors which are combined to produce the RNT vector. The claims however omit the elements that result in the RNT vector. Further clarification is required to ensure essential elements are reflected in the claims.
It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 
Conclusion
References Cited
7.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hyoungwook Nam et al., Number Sequence Prediction Problems for Evaluating Computational Powers of Neural Networks, Published Nov. 2019-07-17 via AAAI, pgs. 1-8 (pdf)
Brownlee Jason, Making Predictions with Sequences, Published August 14, 2019 via machinelearningmastery.com, pgs. 1-60 (pdf)
Cognizant, Advanced AI/ML Solution Detects Check Fraud for a Global Bank, published July 2019 via Cognizant, pgs. 1-3 (pdf)
Ryan Vincent, Scammers Target ACH Transactions, published April 9, 2019 via Industry Drive Inc., pgs. 1-8 (pdf)
Emerj, Artificial Intelligence for Payments- Current Capabilities and Use-Cases, published 2022 via Emerj, pgs. 1-12 (pdf)
Pei et al. (U.S. Pub 2022/0277399) discloses “Personalized Transaction Categorization”
Jass (U.S. Pub 2022/0138756) discloses “Systems And Methods For A Context-Driven Electronic Transactions Fraud Detection”
Pati et al. (U.S. Pub 2021/0334822) discloses “Systems And Methods For Detecting Unauthorized Or Suspicious Financial Activity”
Carroll (U.S. Pub 2021/0295286) discloses “Automated Transaction Processing Based On Cognitive Learning”
Kurani et al. (U.S. Pub 2021/0248610) discloses “Systems And Methods For Account Validation”
Semenov (U.S. Pub 2021/0064861) discloses “Identification Of Table Partitions In Documents With Neural Networks Using Global Document Context”
Lesner et al. (U.S. 10,572,607) discloses “Translating Transaction Descriptions Using Machine Learning”
Abate et al. (U.S. Pub 2019/0279207) discloses “Systems And Methods For Payment Processing”
Malhotra et al. (U.S. Pub 2017/0364918) discloses “Systems And Methods For Budget, Financial Account Alerts Management, Remedial Action Controls And Fraud Monitoring”
Brown (U.S. 8,490,869) discloses “Predictive Authorization Techniques”
Watkins et al. (U.S. Pub 2009/0326998) discloses “Transaction Risk Management”
Abe et al. (U.S. Pub 2005/0091524) discloses “Confidential Fraud Detection System And Method”
Shiu (U.S. 11,188,981) discloses “Identifying Matching Transfer Transactions”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
11/2/2022